A.J. McDonald, the relator, was convicted of selling intoxicating liquor within five miles of the Logansport High School. The offense is denounced by Act No. 73 of 1896.
The only question presented for decision is whether Act No. 73 of 1896 was repealed by Act No. 39 of 1921, Ex. Sess., generally known as the "Hood Act," which was itself repealed by Act No. 1 of 1933, Ex. Sess.
In the tenth section of Act No. 39 of 1921, Ex. Sess., after providing that the statute in no way repeals the "Blind Tiger Act" (Act No. 8 of 1915, Ex. Sess.) and the "Near Beer Act" (Act No. 14 of 1916), it is declared: "All other laws or parts of laws in conflict with the provisions of this Act be and they are hereby repealed."
Act No. 39 of 1921, Ex. Sess., was a general law of the state, covering every phase of the liquor traffic. It was state-wide in its operation, and necessarily superseded other statutes or parts of statutes in conflict with its provisions. State v. Carter,179 La. 156, 153 So. 676.
Act No. 73 of 1896 is a special statute, and is limited in its operation and effect to the territory prescribed therein. *Page 549 
Act No. 39 of 1921, Ex. Sess., prohibited the sale of intoxicating liquor throughout the state. Act No. 73 of 1896 prohibits the sale of intoxicating liquor within five miles of the Logansport High School. Act No. 39 of 1921, Ex. Sess., repealed only those laws or parts of laws that were in conflict with its provisions. When Act No. 39 of 1921, Ex. Sess., was in effect, there was no conflict between its provisions and the provisions of Act No. 73 of 1896. Both statutes prohibited the sale of intoxicating liquor within the prescribed area surrounding the Logansport High School. A conviction for the violation of Act No. 39 of 1921, Ex. Sess., within the territory covered by Act No. 73 of 1896 would have been no bar to a prosecution under the latter statute. Hence it is clear that Act No. 73 of 1896 was not repealed by Act No. 39 of 1921, Ex. Sess.
For the reasons assigned, the rule nisi herein issued is discharged, and relator's application for writs of mandamus and prohibition is denied.